Citation Nr: 0433366	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  04-14 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.

2.  Entitlement to a chronic disorder due to yellow jaundice.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1942 to November 1945.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  The 
veteran testified at a Travel Board hearing before the 
undersigned in November 2004; a transcript of the hearing is 
of record.  During the hearing, the undersigned granted a 
motion to advance the case on the Board's docket (AOD) due to 
the veteran's advanced age.  


FINDINGS OF FACT

1.  There is no competent (medical) evidence malaria was 
manifested within one year following the veteran's separation 
from service, or that he currently has any disability 
residual from malaria.

2.  There is no competent (medical) evidence of record that 
the veteran currently has a chronic disorder related to 
yellow jaundice in service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of malaria is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

2.  Service connection for a chronic disorder due to yellow 
jaundice is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  

Well-groundedness is not an issue; these matters have been 
addressed on the merits.  The veteran was notified why 
service connection for the claimed disorders was denied in 
the June 2002 rating decision and in a March 2004 statement 
of the case (SOC).  (The Board observes that he apparently 
did not receive the original SOC which was mailed in November 
2002.)  A June 2002 letter (before the decision appealed), in 
addition to specifically mentioning "VCAA," informed the 
veteran what evidence was needed to establish service 
connection, and of his and VA's respective responsibilities 
in claims development.  While the letter suggested that the 
veteran should submit additional evidence in support of his 
claims within 60 days, it also advised him that evidence 
received within a year would be considered.  In response he 
informed VA, later in June 2002 (as well as in September 
2003), that he had no additional evidence to submit.  The SOC 
also outlined pertinent VCAA provisions.  Everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  

As to notice content (and specifically that he should submit 
everything pertinent), the letter advised the veteran what 
type of evidence (to include medical records showing current 
disability and nexus) was needed to establish service 
connection (and by inference what the veteran should submit).  
The SOC (at page 4) advised him to "provide any evidence in 
[his] possession that pertains" to his claims.  He has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA treatment records.  
He has not identified any pertinent records outstanding.  He 
has not been afforded a VA examination.  However, 38 C.F.R. 
§ 3.159(c)(4) states that VA will arrange for an examination 
if such is necessary to determine a claim, and that an 
examination is necessary if (summarized) (A)  There is 
competent evidence of current disability or persistent or 
recurrent symptoms of a disability, (B)  Evidence establishes 
that the veteran suffered an event, injury or disease in 
service, (C)  Evidence indicates that the claimed disability 
may be related to the event, injury, or disease in service or 
to another service connected disability.  Here, there is no 
competent evidence of current residuals of malaria or of a 
chronic disorder due to yellow jaundice.  There is also no 
mention of complaints of either claimed disorder in the 
service medical records.  There is nothing in the record 
relating any current malaria residuals or problems caused by 
yellow jaundice to service.  Hence, a VA examination is not 
indicated.  The record is complete.  All of VA's due process, 
notice, and assistance duties, including those mandated by 
the VCAA, are met.  

Factual Basis

Service medical records (including July 1942 enlistment and 
November 1945 separation examination reports) reveal no 
findings reflective of either complaints or diagnoses 
concerning either malaria or yellow jaundice.  

VA outpatient medical records on file, dated from November 
2002 to September 2003, are devoid of any mention of 
findings, complaints, treatment, or diagnosis of malaria or 
yellow jaundice.  A July 2003 VA outpatient treatment record 
shows that blood work showed neither claimed disorder.  In a 
July 2003 VA outpatient treatment record, a problem list of 
the veteran's disabilities did not include the claimed 
disorders.  

The veteran testified in November 2004 that service he was 
treated for malaria at a tent hospital in the Guadalcanal 
region.  He added that during this time he was also treated 
for yellow jaundice, his eyes and skin had become yellow.  He 
indicated that he had not had any recurrences of malaria or 
yellow jaundice since his service separation.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for certain tropical diseases, including malaria, 
will be presumed if such diseases become manifest to a 
compensable degree within a year after active service, or at 
a time when standard accepted treatises indicate that the 
incubation period commenced during such service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has residuals of malaria.  In the absence 
of proof of a present disability, there cannot be a valid 
claim [of service connection].  Hickson, supra.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran was advised that to establish service connection 
for a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  While mindful that the veteran asserts that he was 
treated for malaria during service, review of his service 
medical records do not support such a finding.  Regardless, 
he has not submitted any evidence of a current diagnosis of 
any disorder which could be interpreted as being a residual 
of malaria or identified any treatment provider whose records 
would show such disability exists.  The medical record also 
fails to show that malaria residuals were diagnosed at any 
time following the veteran's 1945 service separation, and the 
presumptive provisions for tropical diseases are not 
applicable.  38 C.F.R. § 3.309(b).  

As a layperson, the veteran is not competent to establish by 
his own opinion that he has malaria residuals or to relate 
such disability to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The preponderance of the evidence is 
against the claim, and it must be denied.

Regarding the claim seeking service connection for disability 
associated with yellow jaundice in service, as with the 
malaria, medical evidence does not show that the veteran 
currently has a chronic disorder related to yellow jaundice.  
In the absence of proof of a present disability, there cannot 
be a valid claim [of service connection].  Hickson, Brammer, 
supra.  

The veteran was advised that to establish service connection 
for a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  Acknowledging that the veteran may have received 
treatment for yellow jaundice during service (even though his 
service medical records do not show such), there is no 
evidence of a current diagnosis of a chronic disorder related 
to a bout of yellow jaundice in service.  The veteran has not 
identified any treatment provider whose records would show 
such disability exists.  As a layperson, he is not competent 
to establish by his own opinion that he has a disability 
related to yellow jaundice in service.  See Espiritu, supra.  
Accordingly, the preponderance of the evidence is against the 
claim, and it must be denied.


ORDER

Service connection for residuals of malaria is denied.

Service connection for a chronic disorder due to yellow 
jaundice is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



